EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made this 1st day of August, 2012,

BETWEEN:

GroveWare Technologies Ltd., a Nevada corporation with its principal place of
business at 20 Eglinton Avenue West, Suite 1006, Toronto, ON M4R 1K8

(hereinafter referred to as the “Corporation”)

AND:

Hrair Achkarian, an individual residing at 107 Joicey Boulevard, Toronto, ON M5M
2T7

(hereinafter referred to as the “Executive”)

WITNESSES THAT:

Start Date: July 1, 2012 Base Salary: $250,000.00 per year Position: President
and CEO Pay Period: Monthly Written Notice: 18 Months Vacation: Four (4) weeks
per year Bonus: See paragraph 3.1(b) Car Allowance: $1,000.00 per month
Territory: United States of America Equity Incentive: See paragraph 3.1(c)
Currency: United States Dollars ($) Governing Law: Nevada, USA

 

 

 



WHEREAS the Corporation desires to have the continued benefit of the Executive’s
knowledge and experience as an employee of the Corporation and the Executive
desires to continue in the employ of the Corporation in the capacity hereinafter
stated and for the period and on the terms and conditions set forth herein,
which, as a whole, are terms and conditions more favourable to the Executive
than those presently applicable;

AND WHEREAS the Corporation and the Executive desire to enter into this
Agreement to set forth the definitive terms and conditions of the continued
employment of the Executive, supplanting any previous employment agreement, oral
or written, which the Executive may have entered into with the Corporation;

NOW, THEREFORE, for the reasons set forth above, and in consideration of the
mutual promises and agreements hereinafter set forth and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Corporation and the Executive agree as follows:

ARTICLE 1 – INTERPRETATION

1.1                Chart

The chart above contains a summary of selected provisions of this Agreement.
In the event of any inconsistency between any provision contained in the summary
chart and any other provision of this Agreement, such other provision will
prevail to the extent of the inconsistency.

1.2                Definitions

For the purpose of this Agreement, unless the context otherwise requires, the
following words or expressions shall have the following meanings:

“cause” – includes any act or omission of the Executive which would in law
permit an employer to, without notice or payment in lieu of notice, terminate
the employment of an employee;

“Chart” – means the summary chart described in section 1.1

above;

“Confidential Information” – means all information pertaining to the business
and affairs of the Corporation and its affiliates which is not generally known
to the public, whether or not recorded in any way, including Intellectual
Property, financial information, financial statements, customer, supplier and
contact lists, surveys, plans and specifications, information about personnel,
purchasing and internal cost information, operating manuals, engineering
standards and specifications, marketing and development plans, price and cost
data, price and fee amounts, pricing and billing policies, quoting procedures,
marketing techniques and methods of obtaining business, forecasts and forecast
assumptions and volumes, future plans and potential strategies, contracts and
their contents, customer services, data provided by customers and the type,
quantity and specifications of products and services purchased, leased, licensed
or received by customers;

“Intellectual Property” – includes any and all intellectual property of every
nature and kind whatsoever, regardless of whether or not subject to, or capable
of, patent, trade-mark, copyright or other protection, such as work product,
know-how, ideas, procedures, words, slogans, logos, drawings, pictures, designs,
jingles, computer programs, source code, object code, literature (or other works
in which any intellectual property rights may now or hereafter subsist) and any
recordings, descriptions or illustrations of any of the foregoing;

“Plan” – means the Company’s 2012 Equity Incentive Plan, which was registered
under the Securities Act of 1993 on July 11, 2012; and

“Territory” – means the territory set forth in the Chart.

1.3                Extended Meanings

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

(a)words importing the singular number shall include the plural and vice versa;

(b)words importing a gender shall include the masculine, feminine and neuter
genders;

(c)words importing persons shall include individuals, partnerships,
corporations, unincorporated organizations, associations, trusts, trustees,
government agencies and any other form of organization or entity whatsoever; and

(d)any general terms followed by specific examples, whether using “includes”,
“including”, “such as” or other similar terms, shall be interpreted broadly
according to their full meaning and will not be limited to or by the examples
listed.

1.4                Sections and Headings

The division of this Agreement into Articles, sections and paragraphs and the
use of headings are for convenience of reference only and shall not affect the
construction or interpretation hereof. The terms “this Agreement”, “hereof”,
“hereunder” and similar expressions refer to this Agreement in its entirety and
not to any particular Article, section, paragraph or other subdivision or
portion hereof and include any Schedule, agreement or instrument attached,
supplemental or ancillary hereto. Unless something in the subject matter or
context is inconsistent therewith, references herein to Article, section and
paragraph numbers are to Articles, sections and paragraphs of this Agreement.

2

 



1.5                Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the parties other
than as expressly set forth in this Agreement.

1.6                Currency

All references to currency herein are to the Currency specified in the Chart.

1.7                Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Governing Law jurisdiction set forth in the Chart and the federal laws of
such jurisdiction applicable therein.

ARTICLE 2 – SCOPE OF EMPLOYMENT

2.1                Term

The Corporation hereby agrees to employ the Executive, and the Executive hereby
accepts such employment, in the Position set forth in the Chart on the terms and
conditions set forth in this Agreement. This Agreement and the Executive’s
employment hereunder shall continue from the Start Date set forth in the Chart
for an indefinite term until terminated in accordance with the terms and
conditions set forth herein.

2.2                Duties

During the term of this Agreement, the Executive shall:

(a)perform those duties and responsibilities necessary or incidental to perform
the functions of his or her position and such other duties and responsibilities
as may be reasonably assigned to the Executive by the Board of Directors of the
Corporation from time to time;

(b)use his or her best efforts to promote the interests of the Corporation and
to improve and extend the business thereof; and

(c)comply with all applicable laws in the performance of his or her duties and
all lawful policies and procedures established by the Corporation.

3

 



ARTICLE 3 – REMUNERATION OF THE EXECUTIVE

3.1                Remuneration and Benefits

As compensation for the performance by the Executive of his or her duties
hereunder:

(a)the Corporation shall pay to the Executive the Base Salary set forth in the
Chart, payable in equal instalments according to the Pay Period set forth in the
Chart, in arrears, less those deductions, withholdings or contributions which
are required by law;

(b)the Executive shall be eligible for an annual performance bonus based on
corporate performance criteria determined annually by the Board of Directors of
the Corporation, which shall be paid quarterly and computed on the basis of the
results achieved during the previous quarter at the same time as the Corporation
pays such bonuses to its other senior executives;

(c)the Corporation shall grant to the Executive pursuant to the Plan within 30
days following the date hereof:

(i)an award of 3,000,000 shares of the Corporation’s Common Stock, which stock
shall be fully paid and non-assessable upon issue; and

(ii)an option to purchase 1,000,000 shares of the Corporation’s Class A
Convertible Preferred Stock at the current fair market value;

(d)the Executive shall be entitled to participate in the benefit plans of the
Corporation in effect from time to time, if any, in accordance with the terms of
such plans, including medical, dental and life insurance, as of and with effect
from the Start Date set forth in the Chart;

(e)the Corporation shall, upon presentation of itemized receipts, reimburse the
Executive for all travel and other business expenses directly and reasonably
incurred by the Executive in the performance of his or her duties; and

(f)the Corporation shall make available to the Executive a company automobile
(the lease amount of which is not to exceed the amount set forth in the Chart)
for the use by the Executive in the performance of his or her duties and the
Corporation shall, upon presentation of itemized receipts, reimburse the
Executive for all expenses reasonably incurred by the Executive in the operation
of such automobile.

3.2                Vacation

The Executive shall be entitled to the number of weeks of paid vacation per
annum set forth in the Chart to be taken at a time or times convenient to the
Corporation, provided however that the Executive may not, without consent of the
Board of Directors of the Corporation, take more than two (2) consecutive weeks
of vacation, which vacation may not be carried forward past the end of the first
quarter of the immediately following year.

3.3                Indemnification

Except in respect of an action by or on behalf of the Corporation to procure a
judgment in its favour, the Corporation shall indemnify the Executive and his or
her heirs and legal representatives, against all costs, charges and expenses,
including an amount paid to settle an action or satisfy a judgment, reasonably
incurred by him or her in respect of any civil, criminal or administrative
action or proceeding to which he or she is made a party by reason of being or
having been a director or officer of the Corporation, if:

4

 



(a)he or she acted honestly and in good faith with a view to the best interests
of the Corporation; and

(b)in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, he or she had reasonable grounds for believing
that his or her conduct was lawful.

ARTICLE 4 – TERMINATION

4.1                Termination

This Agreement may be terminated by the Corporation at any time for the
following reasons:

(a)for cause, by written notice to the Executive;

(b)in the event of the death of the Executive;

(c)without cause, by giving not less than the number of months Written Notice
set forth in the Chart to the Executive or by paying to the Executive, in lieu
of notice, a lump sum amount equal to the Executive’s base salary for such
period at the date of termination.

Except as set out in this section, the Corporation shall not be obligated to
make any further payments to the Executive including severance pay or pay in
lieu of notice, except for amounts due and remaining unpaid at the date of
termination. For greater certainty, the Executive shall only be entitled to a
pro-rated performance bonus, if any, for the portion of the year in which the
Executive was actively employed.

4.2                Termination by Executive

The Executive may resign from his or her employment by giving at least four (4)
months notice in writing to the Corporation.

4.3                Duties Upon Termination

Following the termination of the Executive’s employment for any reason
whatsoever, the Executive hereby agrees to resign, without notice or pay in lieu
of notice, from any other offices, positions and directorships, which he or she
may have or may have held with the Corporation and any affiliate thereof.

4.4                Deliveries Upon Termination

The Executive hereby agrees to return to the Corporation, immediately upon the
termination of the employment of the Executive hereunder and without making
copies or disclosing information relating thereto, any and all documents,
equipment and other property belonging to the Corporation. Without restricting
the generality of the foregoing, the Executive shall return all credit cards,
identification cards and keys belonging to the Corporation.

5

 



ARTICLE 5 – PROPRIETARY RIGHTS

5.1                Intellectual Property

With respect to any Intellectual Property which is developed or improved during
the term hereof, whether by the Executive alone or with others, the Executive
agrees:

(a)to fully and promptly disclose the same to the Corporation and keep full and
complete records or notes thereof at the offices of the Corporation;

(b)that all such Intellectual Property will be the exclusive property of the
Corporation from the inception or the creation thereof and hereby assigns and
agrees to assign to the Corporation all of his or her rights therein and waives
and agrees to waive all moral rights therein; and

(c)to co-operate with the Corporation and to provide all necessary assistance in
the filing and prosecution of any registrations in respect thereof at the
Corporation’s expense.

5.2                Confidentiality

The Executive acknowledges and agrees that all Confidential Information is
strictly confidential and that any disclosure thereof could have a serious
adverse effect on the economic interests of the Corporation and its
shareholders. Accordingly, the Executive agrees:

(a)to use his or her best efforts to protect the Corporation’s interest in and
maintain the confidentiality of all Confidential Information; and

(b)that he or she will not, either during the term hereof or at any time
thereafter, use or disclose any Confidential Information for any purpose or to
any person other than for the purposes of, and as authorized by, the
Corporation.

Upon termination of the Executive’s employment hereunder for any reason
whatsoever, the Executive will immediately (i) return all recordings, in any
form whatsoever, of Confidential Information which are in his or her possession
or under his or her control, (ii) delete all such recordings from all storage
and retrieval systems or destroy same, and (iii) furnish to the Corporation a
certificate of such return, deletion and destruction.

5.3                Restrictive Covenants

The Executive shall not (without the prior written consent of the Corporation),
during the term of this Agreement and for a period of twelve (12) months
following the termination of his or her employment, for any reason, on the
Executive's own behalf or on behalf of any person other than an affiliate,
whether directly or indirectly, in any capacity whatsoever, alone, through or in
connection with any person:

(a)carry on or be engaged in or have any financial or other interest in or be
otherwise commercially involved in any endeavour, activity or business in all or
part of the Territory, which offers, distributes, sells, licences or produces
any product or service which is competitive with the business of the
Corporation. The Executive shall not, however, be in default under this section
by virtue of the Executive holding, strictly for portfolio purposes and as a
passive investor, no more than five percent (5%) of the issued and outstanding
shares or any other interest in, any body corporate which is listed on any
recognized stock exchange;

6

 



(b)for any purpose which is competitive, in whole or in part, with the business
of the Corporation, solicit or accept any business from any existing or
prospective customer of the Corporation or any affiliate; or

(c)solicit or accept the services of any current or recent employee or
independent contractor of the Corporation or any affiliate.

5.4                Recognition

The Executive hereby expressly recognizes that the provisions of section 5.3

are of the essence of this Agreement and that the Corporation would not have
entered into this Agreement without the inclusion of the said Sections. The
Executive hereby further recognizes and expressly acknowledges that the
Corporation would be subject to irreparable harm should any of the provisions of
the said sections be infringed, or should any of the Executive's obligations
thereunder be breached by the Executive, and that damages alone will be an
inadequate remedy for any breach or violation thereof and that the Corporation,
in addition to all other remedies, shall be entitled as a matter of right to
equitable relief, including temporary or permanent injunction to restrain such
breach. The Executive hereby recognizes and expressly acknowledges that the said
section grants to the Corporation only such reasonable protection as is
admittedly necessary to preserve the legitimate interests of the Corporation.


5.5                Limitation

Notwithstanding any other provision hereof, including section 5.3, the
Corporation agrees that the limitations in this Agreement, including those in
the said section, shall not prevent the Executive from managing the business and
affairs of the Corporaion’s affiliates, particularly Groveware Technologies
Inc., and from acting on their behalf.

5.6                Survival

It is expressly agreed by the parties hereto that the provisions of this Article
shall survive the termination of this Agreement and the termination of the
Executive's employment, for any reason.

ARTICLE 6 – MISCELLANEOUS

6.1                Severability

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable in whole or in part, the same shall not in any respect affect the
legality, validity or enforceability of the remainder of such provision or any
other provision of this Agreement.

6.2                Notices

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and may be given by personal delivery, by
courier, by facsimile transmission, by electronic mail or by registered mail
addressed to the recipient at the address shown on the first page hereof or to
such other address or person as may be designated by notice by either party to
the other. Any such communication so given will be conclusively deemed to have
been given only when it is actually delivered by one of the methods aforesaid.

6.3                Electronic Transmission

The parties hereto agree that this Agreement, and any other documents required
to be executed in connection herewith, may be transmitted electronically, by
facsimile, e-mail or such similar device, and that the reproduction of
signatures by any such device will be treated as binding as if originals and
each of the parties hereto undertakes to provide each other with a copy of this
Agreement, or such other documents, bearing original signatures forthwith on
demand.

7

 



6.4                Amendments and Waivers

No amendment or waiver of any provision of this Agreement shall be valid or
binding unless executed in writing by the party to be bound thereby. No waiver
of any provision of this Agreement shall constitute a waiver of any other
provision hereof nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

6.5                Enurement

This Agreement shall enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.

6.6                Independent Legal Advice

The Executive acknowledges that he or she has been advised to obtain, and that
he or she has obtained or has been afforded the opportunity to obtain,
independent legal advice with respect to this Agreement and that he or she
understands the nature and consequences of this Agreement.

6.7                Counterparts

This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be deemed to be an original and
such counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement at the place
and as of the date first mentioned above.

GroveWare Technologies Ltd.

 

 

Per: /s/ Hrair Achkarian
Hrair Achkarian, President

Signed, Sealed And Delivered

in the presence of:





/s/ Witness
Witness

 

 

/s/ Hrair Achkarian

Hrair Achkarian

 

8

 



